Citation Nr: 0721005	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-06 410	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1958 to 
August 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal. The veteran appealed those decisions to BVA, and the 
case was referred to the Board for appellate review. 

The merits of the claim for service connection for a back 
disorder will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A February 1968 Board decision denied the veteran's claim 
of service connection for a back disorder.

3.  A February 1971 RO decision denied the veteran's 
application to reopen the previously denied claim of service 
connection for a back disorder. 

4.  The evidence received since the February 1971 RO 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a back disorder.




CONCLUSION OF LAW

1.  The February 1971 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the decision is new 
and material, and the claim for service connection for a back 
disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp 2006).  
In this case, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen a claim 
for service connection for a back disorder.  VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  

In the decision below, the Board has reopened the veteran's 
claim for service connection for a back disorder, and 
therefore, regardless of whether the requirements of the VCAA 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).  Therefore, the Board concludes 
that the provisions of the VCAA and the current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice and assistance to the veteran was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d). 

The Board observes that the veteran's claim for service 
connection for a back disorder was previously considered and 
denied by the RO in a rating decision dated March 1967.  The 
veteran appealed and the Board denied his appeal in February 
1968.  In February 1971, the RO denied the veteran's 
application to reopen this claim, finding that evidence 
received was not new and material.  This RO decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 20.1103 
(2006).

In May 2004, the veteran requested to reopen his claim for a 
back disorder. In support of his claim, the veteran supplied 
the RO with medical reports from the Minneapolis VA Medical 
Center as well as various social security administration 
records. The RO again denied the claim in November 2004.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108. For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a). To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996). For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the original March 1967 RO denied a service 
connection for a back disorder.  The RO noted that the 
veteran's discharge exam was negative for a back disorder and 
that the acute back pain resolved itself without residual.  
The February 1971 rating decision denied the veteran's claim 
for service connection for a back disorder.  In that 
decision, the RO observed that the submitted lay statement 
and a lay medical opinion did not constitute new and material 
evidence.  Therefore, service connection for a back disorder 
was denied.

The evidence associated with the claims file subsequent to 
the February 1971 rating decision includes private medical 
records, VA medical records, VA examination reports, records 
from the Social Security Administration, lay statements, and 
the veteran's own assertions.  The Board has thoroughly 
reviewed the evidence associated with the claims file 
subsequent to the February 1971 Board decision and finds that 
the additional evidence submitted constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for a back 
disorder.  This evidence is certainly new, in that it was not 
previously considered by the Board when denying the veteran's 
claim in February 1971.  The Board also finds the VA medical 
records and Social Security Administration records to be 
material in that they relate to an unestablished fact 
necessary to substantiate the veteran's claim.  In this 
regard, the Board notes that the treatment records document 
the veteran as currently having a diagnosed back disorder.  
In addition, the Social Security Administration records 
reveal a history of back pain, including five back surgeries 
since 1969 that eventually resulted in the veteran's 
disability.  

Because the evidence establishes a confirmed diagnosis of a 
back disorder and continuity of symptomotology pertaining to 
the back, the Board finds that this raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.303(b).  Therefore, the Board finds that new and material 
evidence has been presented to reopen the veteran's 
previously denied claim for service connection for a back 
disorder.  38 C.F.R. § 3.156(a).  However, as will be 
explained below, the Board is of the opinion that further 
development is necessary before the merits of the veteran's 
claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened, and to this extent only, the appeal is granted.


REMAND

Reasons for Remand: To afford the veteran with a VA 
examination and to provide the veteran with a proper 
notification letter.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2006); 38 C.F.R. § 3.159 (2006).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp 2006); 38 C.F.R. § 3.159 
(2006).

In this case, the Board observes that the veteran has not 
been afforded a VA examination in connection with his claim 
for service connection for a back disorder.  The veteran's 
service medical records indicate that he sought treatment for 
his back, and treatment records over the years document him 
as having been diagnosed with various back disorders.  A 
statement from his supervisor indicated that the veteran 
suffered from back pain from August 1965 to the date of his 
discharge in August 1966.  A statement dated November 1966 
from a private doctor reflects a diagnosis of possible early 
degeneration of a lower lumbar disc.  The Board notes that 
the evidence of record well documents a back disorder, but 
does not include a medical opinion based on a review of the 
veteran's claims file that addresses whether he currently has 
a back disorder that is causally or etiologically related to 
his symptomatology in service.  Therefore, the Board finds 
that a VA examination and medical opinion are necessary for 
the purpose of determining the nature and etiology of any and 
all back disorders that may be present.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish a disability rating and an effective 
date.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for service connection for a back 
disorder.  The letter should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any back disorder that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the service 
medical records and private medical 
records, and to identify all current back 
disorders.  For each disorder identified, 
the examiner should comment as to whether 
it is at least as likely as not that the 
disorder is causally or etiologically 
related to his symptomatology in service 
or is otherwise related to a disease or 
injury incurred in military service.  
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  

        The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


